MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 16 2020, 8:23 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT
Richard D. Martin
Law Office of Richard D. Martin
Frankfort, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.L.,                                                    September 16, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-PO-917
        v.                                               Appeal from the Clinton Superior
                                                         Court
J.H., as next friend of E.M.C.,                          The Honorable Donald E. Currie,
Appellee-Petitioner.                                     Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         12D01-2001-PO-25



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020                  Page 1 of 9
                                            Case Summary
[1]   D.L. challenges a protective order issued against him for the benefit of a minor,

      E.M.C., at the request of her next-of-kin, J.H.1 We reverse and remand with

      instructions to vacate the protective order.



                                                      Issues
[2]   D.L. presents two issues for review, which we restate as the following:


               I.       Whether D.L. was entitled to dismissal because J.H.
                        lacked statutory authority to obtain the protective order;
                        and


               II.      Whether the findings, conclusion, and order are contrary
                        to law as lacking evidentiary support.


                             Facts and Procedural History
[3]   In December of 2019, D.L. was a teacher’s aide and E.M.C. was a student at

      Clinton Central Elementary School. While they were alone in a teacher’s

      lounge, D.L. asked E.M.C. “if she had hair on her p****.” (Tr. at 16-17.) On




      1
        J.H. has not filed an appellee’s brief. When an appellee fails to submit a brief, we do not undertake the
      burden of developing arguments for the appellee, and we apply a less stringent standard of review. L.O. v.
      D.O., 124 N.E.3d 1237, 1239 (Ind. Ct. App. 2019) (citing Jenkins v. Jenkins, 17 N.E.3d 350, 351 (Ind. Ct. App.
      2014)). Thus, we may reverse if the appellant establishes prima facie error, which is error at first sight, on
      first appearance, or on the face of it. Id. (citing Jenkins, 17 N.E.3d at 351-52).

      Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020                  Page 2 of 9
      January 10, 2020, J.H. filed a Petition for Order for Protection, alleging that

      D.L. had engaged in conduct that was sexual grooming of a child.2


[4]   On March 11, 2020, the trial court conducted a hearing at which J.H. and

      Clinton County Sheriff’s Deputy Daniel Roudebush testified. J.H. testified that

      E.M.C. no longer wanted to play alone outside or go shopping. According to

      J.H., her daughter had refused to return to Clinton Central Elementary School

      and J.H. “believed it would be beneficial” to E.M.C. if a protective order were

      issued. (Id. at 9.) Deputy Roudebush testified that he had interviewed D.L.

      and D.L. had admitted to the use of the word p**** while he and E.M.C. were

      alone in a teacher’s lounge. At the conclusion of the testimony, D.L. moved for

      judgment on the evidence, arguing that one statement did not constitute a

      course of conduct. The trial court summarily denied the motion.


[5]   On the same day, the trial court issued its findings and order. The trial court

      entered findings that it had jurisdiction over the matter, E.M.C. was not a

      protected intimate partner or child, D.L. had been given notice and an

      opportunity to be heard, and he did not agree to the issuance of the protective

      order. The order described the relationship between D.L. and E.M.C. as a

      relationship of “sexual grooming.” Appealed Order at 1. Finally, the order

      stated that D.L. had “placed the child who needs protection in fear of physical




      2
       “‘Grooming’ is ‘the process of cultivating trust with a victim and gradually introducing sexual behaviors
      until reaching the point’ where it is possible to perpetrate a sex crime against the victim.” Piercefield v. State,
      877 N.E.2d 1213, 1216 (Ind. Ct. App. 2007) (quoting United States v. Johnson, 132 F.3d 1279, 1283 n.2 (9th
      Cir. 1997)).

      Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020                        Page 3 of 9
      harm.” (App. Vol. II, pg. 9.) The trial court granted J.H.’s request for a

      protective order, for a term of two years. D.L. now appeals.



                                 Discussion and Decision
                                        Standard of Review
[6]   “[I]n granting a protective order the trial court must sua sponte make special

      findings of fact and conclusions thereon.” Hanauer v. Hanauer, 981 N.E.2d 147,

      148 (Ind. Ct. App. 2013). We apply a two-tiered standard of review to these

      findings and conclusions:


              [F]irst, we determine whether the evidence supports the findings,
              and second, whether the findings support the [order]. In
              deference to the trial court’s proximity to the issues, we disturb
              the [order] only where there is no evidence supporting the
              findings or the findings fail to support the [order]. We do not
              reweigh the evidence, but consider only the evidence favorable to
              the ... [order]. Those appealing the ... [order] must establish that
              the findings are clearly erroneous. Findings are clearly erroneous
              when a review of the record leaves us firmly convinced that a
              mistake has been made. We do not defer to conclusions of law,
              however, and evaluate them de novo.


      Id. at 149 (bracketed and omitted material in Hanauer). In reviewing the

      sufficiency of the evidence to support an order for protection, we neither

      reweigh the evidence nor judge the credibility of witnesses. A.S. v. T.H., 920

      N.E.2d 803, 806 (Ind. Ct. App. 2010). We consider only the probative evidence

      and reasonable inferences supporting the trial court's judgment. Id.



      Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020   Page 4 of 9
                                 Dismissal -- Statutory Basis
[7]   J.H. petitioned for relief under the Indiana Civil Protection Order Act, Indiana

      Code Section 34-26-5-1, et. seq. (“the Act”). The Act exists to “promote the: (1)

      protection and safety of all victims of domestic or family violence in a fair,

      prompt, and effective manner; (2) protection and safety of all victims of

      harassment in a fair, prompt, and effective manner; and (3) prevention of future

      domestic violence, family violence, and harassment.” Id.


[8]   Section 2 of the Act describes persons authorized to file for relief under its

      provisions. Indiana Code Section 34-26-5-2(c), as corrected and amended

      effective July 1, 2020, provides:


              A parent, a guardian, or another representative may file a
              petition for an order for protection on behalf of a child against a:


              (1) family or household member who commits an act of domestic
              or family violence;


              (2) person who has committed stalking under IC 35-45-10-5 or a
              sex offense under IC 35-42-4 against the child;


              (3) person who has committed repeated acts of harassment
              against the child; or


              (4) person who engaged in a course of conduct involving
              repeated or continuing contact with a child that is intended to
              prepare or condition a child for sexual activity (as defined in IC
              35-42-4-13).



      Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020   Page 5 of 9
[9]    In her petition as next-of-kin of E.M.C., J.H. referenced the date of December

       16, 2019 and alleged that D.L. “engaged in a course of conduct involving

       repeated or continuing contact with [E.M.C.] that is intended to prepare or

       condition a child for sexual activity (as defined by IC 35-42-4-13).” (App. Vol.

       II., pg. 13.) This mirrors the language of subsection (c)(4), added as of July 1,

       2020. D.L. contends that J.H. was not authorized to seek a protective order

       because a specific provision related to sexual grooming was not in effect when

       he used the coarse language.3


[10]   However, a petition for an order of protection seeks a civil remedy based upon

       the trial court’s assessment of present circumstances. See S.H. v. D.W., 139

       N.E.3d 214, 219 (Ind. 2020). The petition is not akin to an Information filed by

       the State in a criminal matter and does not raise concerns of ex post facto

       criminal punishment.4 At bottom, it appears that D.L. complains that J.H.

       lacked standing to seek relief for her child based upon her articulated grounds.

       At the hearing, D.L. did not raise such an objection nor did he move for

       dismissal of the petition on statutory grounds. D.L. has not shown that the trial

       court was obliged to sua sponte dismiss the petition.




       3
         Indiana Code Section 34-26-5-2 was amended in 2019 and in 2020, intermittently including language
       relative to sexual grooming.
       4
        Article 1, Section 24 of the Indiana Constitution provides: “No ex post facto law, or law impairing the
       obligation of contracts, shall ever be passed.”

       Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020                 Page 6 of 9
                                        Evidentiary Support
[11]   D.L. contends that the evidence established only an isolated statement, which

       does not constitute a course of conduct posing a threat to E.M.C. and

       necessitating an order for her protection. D.L. further contends that the very

       limited findings by the trial court do not support the conclusion that E.M.C.

       was placed in fear of physical harm. Thus, D.L. argues that the order is

       contrary to law.


[12]   Recently, in S.H., the Indiana Supreme Court considered for the first time the

       meaning and application of the Act. The Court did so in the context of a two-

       year extension of an existing protective order granted in light of indirect contact

       on social media.


               [T]he Act is not one-sided. It balances the need to protect
               victims of domestic violence against the interests of those against
               whom a protective order is sought. Because of the potentially
               severe limitations on a restrained person’s liberty, the petitioner
               must prove the respondent is a present, credible threat to the
               petitioner or someone in the petitioner’s household. . . .


               Indeed, as our court of appeals has observed, “an improperly
               granted protective order may pose a considerable threat to the
               respondent’s liberty.” Barger v. Barger, 887 N.E.2d 990, 994 (Ind.
               Ct. App. 2008). For example, under state law, violating a
               protective order is punishable by confinement in jail, prison, or a
               fine, I.C. § 34-26-5-3(c), and subjects the offender to criminal
               prosecution for criminal stalking and invasion of privacy. Id. §§
               35-45-10-5 (criminal stalking), 35-46-1-15.1 (invasion of privacy).
               And, under federal law, once a protective order has been entered
               against the respondent, he may commit a crime if he buys,

       Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020   Page 7 of 9
               receives, or possesses a firearm. Id. § 34-26-5-3(c) (citing 18
               U.S.C. §§ 922(g), 2261, 2262).


       S.H., 139 N.E.3d at 217 – 19. The Court succinctly described the Act as

       requiring an objective, present, and credible (“meaning plausible or believable”)

       threat. Id. The Court described the circumstances before it as “we have a single

       episode of physical violence with no follow-up act, no threat that the violence

       will recur, and no other reasonable grounds to believe that Sam presently

       intends to harm Diane or her family” and concluded, “[u]nder these

       circumstances, the Act does not permit the reissuance, renewal, or extension of

       the protective order.” Id. at 220.


[13]   Here, E.M.C. did not testify and, when J.H. attempted to convey her

       assessment of E.M.C.’s state of mind, the trial court sustained D.L.’s hearsay

       objections. J.H. testified that E.M.C. refused to return to Clinton Central

       Elementary School and was reluctant or unwilling to participate in some other

       activities, such as shopping or solitary outside play. Deputy Roudebush related

       D.L.’s admission to a single statement. He also testified that he had learned

       D.L. immediately resigned his position at the elementary school.


[14]   The circumstances present in S.H. (indirect and repetitive social media

       statements – made years after a single episode of physical violence – leading to

       claimed fear of physical attack) are not identical to the circumstances present in

       this case (an isolated direct statement of a sexual nature to a minor raising

       parental fear of nefarious motivation). Yet, S.H. offers guidance in its

       discussion of the balancing of respective potential harms. The Act does not
       Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020   Page 8 of 9
       contemplate a “considerable threat to a respondent’s liberty” absent an

       objective, present, and credible threat. Id. at 219.


[15]   Here, although D.L. has admitted to deplorable conduct, the incident was an

       isolated occurrence. The very limited evidence in this case fell short of

       describing a continued course of harassment or sexual grooming. And both the

       adult and child promptly discontinued making an appearance at the elementary

       school. There is no suggestion of record that D.L. had subsequent access, direct

       or indirect, to E.M.C. The evidence simply did not show the existence of a

       present threat. Accordingly, the evidence does not support the issuance of a

       protective order.



                                               Conclusion
[16]   We reverse the trial court’s judgment and remand with instructions to vacate

       the entry of the protective order against D.L.


[17]   Reversed and remanded.


       Vaidik, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PO-917 | September 16, 2020   Page 9 of 9